ALTENBERND, Judge.
Mr. DiGrazia appeals his convictions for both sale and possession of cocaine. We affirm his convictions for sale of cocaine and also affirm certain conditions of probation challenged on appeal. We reverse his conviction for possession of cocaine.
The complaint affidavit filed in this case describes a single substance of cocaine for both charges. Mr. DiGrazia initially entered a plea agreement to plead guilty to both counts. Thereafter, the supreme court decided Carawan v. State, 515 So.2d 161 (Fla.1987). At the sentencing hearing, defense counsel represented that only one quantity of drug was involved in the transaction and moved the trial court to dismiss one of the charges. The state did not attempt to prove that two quantities of cocaine were involved. Consequently, we must reverse his conviction for possession *592and remand this case for resentencing. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), approved sub nom. State v. Smith, 547 So.2d 613 (Fla.1989).
Affirmed in part, reversed and remanded in part.
SCHOONOVER, A.C.J., and THREADGILL, J., concur.